EX-10.67 14 pnkex106712312011.htm EXHIBIT 10.67

 

Exhibit 10.67

SIXTH AMENDMENT TO REDEVELOPMENT AGREEMENT

THIS SIXTH AMENDMENT TO THE REDEVELOPMENT AGREEMENT (“Agreement”) is made and
entered into effective this 30th day of January, 2012, by and between LAND
CLEARANCE FOR REDEVELOPMENT AUTHORITY OF THE CITY OF ST. LOUIS (“LCRA”), a
public body corporate and politic established pursuant to the Land Clearance for
Redevelopment Authority Law of the State of Missouri and PINNACLE ENTERTAINMENT,
INC. (“Redeveloper”).

RECITALS

A. On April 22, 2004, LCRA and Redeveloper entered into that certain
Redevelopment Agreement which governs among other things the development of
certain real property described in the Redevelopment Agreement in the City of
St. Louis, Missouri, which agreement has been amended five (5) times
(collectively, the “Redevelopment Agreement”).

B. Pursuant to the Redevelopment Agreement, Redeveloper is required to exercise
reasonable best efforts to construct a luxury condominium project associated
with its luxury class hotel or one or more market-rate residential, retail or
mixed-use developments within an area bounded by the Mississippi River, Biddle
Street, Interstate 70 and Eads Bridge.

C. LCRA and Redeveloper desire to provide for the investment by Redeveloper in
Hammond Apartments Project (defined herein) in partial satisfaction of its
obligations described in Paragraph B above and to amend the Redevelopment
Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
parties hereto, the LCRA and Redeveloper agree to amend the Redevelopment
Agreement as follows:

1. A new Subsection 3.12.4 is hereby added immediately following Subsection
3.12.3.

PNK (Kansas), LLC, a Kansas limited liability company which is wholly owned by
Redeveloper (“PNK (Kansas)”), is entering into the Amended and Restated Limited
Partnership Agreement of Hammond Apartments, L.P. dated January         , 2012
(the “Hammond Partnership Agreement”), among Hammond Building, LLC, the general
partner, St. Louis Equity Fund 2011 L.L.C., St. Louis Equity Fund 2012 L.L.C.,
PNK (Kansas) and Craig P. Heller. The purpose of the Partnership is to acquire
the land and improvements and rehabilitate or construct a 56-unit low income
residential apartments known as the Hammond Apartments located in the area
bounded by Cass Avenue, First (Main Street), Florida Street and Collins Street
in the City of St. Louis, Missouri (the “Hammond Apartment Project”).
Notwithstanding anything in the Redevelopment Agreement to the contrary, subject
to PNK (Kansas)’s execution and delivery of the Hammond Partnership Agreement
and payment by PNK(Kansas) of its initial contribution under the Hammond
Partnership Agreement, LCRA agrees to credit towards the Fifty Million Dollar
($50,000,000) capital investment requirement in Subsection 3.12.1, an amount
equal to the sum of (i) the greater of Nine Million Eight Hundred Thousand
Dollars ($9,800,000) and the actual cost of the Hammond Apartment



Project, whether or not the Hammond Apartment Project is completed or completely
leased, (ii) the asset management fee equal to 7.5% of the aggregate capital
contributions to be invested by PNK (Kansas) in the Partnership paid by
Redeveloper to St. Louis Equity Fund in connection with the Hammond Apartment
Project, and (iii) all fees and expenses of Redeveloper and PNK (Kansas) in
connection with its investment in the Hammond Apartment Project. The Hammond
Apartment Project as outlined in the Partnership Agreement and exhibits, a copy
of which has been delivered to the LCRA, is approved.

2. The first sentence of Subsection 3.12.1 is hereby amended to add the
following to the end: “and the area generally bounded on the north by Florida
Street, Mullanphy Street and 102-108 Mullanphy Street, on the east by N 1st
Street, N 2nd Street and 102-108 Mullanphy Street, on the south by Cass Avenue
and 1441-45 N. 2nd Street and on the west by Collins Street N 2nd Street and
1458 Collins.”

3. Subsection 3.12.2 is hereby amended to restate the second sentence as
follows:

Except for the Redeveloper’s participation through PNK (Kansas) as a limited
partner in the Hammond Apartment Project, in no event shall Redeveloper seek tax
abatement for any residential project which includes only renovation or
rehabilitation of an existing structure.

4. Subsection 3.12.2 is hereby amended to add the following sentence to the end
of such Subsection:

Notwithstanding anything herein to the contrary, in the event that Redeveloper
would be required to pay any portion of the Additional City Services Fees in
Year One, Redeveloper may at its option pay such fee in twelve equal monthly
installments on or before the last business day of each month, the first
installment to be made on January 31 of the year due.

5. As of the date of this Amendment, LCRA and Redeveloper agree that the credits
toward the $50 million capital investment requirement are: (i) the amounts in
connection with the Hammond Apartment Project set forth in Subsection 3.12.4,
and (ii) $2,655,000 as provided in the Second Amendment to Redevelopment
Agreement dated July 21, 2005.

6. Except as modified and amended by this Amendment, the Redevelopment Agreement
shall remain in full force and effect in accordance with the respective terms
thereof. Unless the context otherwise indicates, all other terms and conditions
of the Redevelopment Agreement which are the same as or directly related to the
revised terms and conditions set out in this Amendment are similarly modified to
be consistent with this Amendment. The provisions of this Amendment shall inure
to the benefit of and be binding upon the parties hereto, their successors and
assigns. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Redevelopment Agreement.

7. This Sixth Amendment may be executed in counterparts.

 

2



 

IN WITNESS WHEREOF, the undersigned have set their hands and seals as of the
date first written above.

[Signatures appear on next page]

 

3



 

 

LAND CLEARANCE FOR

REDEVELOPMENT AUTHORITY

By:   /s/ Rodney Crim   Rodney Crim, Executive Director

 

PINNACLE ENTERTAINMENT, INC. By:   /s/ John A. Godfrey Name:   John A. Godfrey
Title:  

Executive Vice President,

Secretary and General Counsel

 

4